Citation Nr: 1204163	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  03-14 997A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 10, 2004 Board of Veterans' Appeals (Board) decision that denied service connection for Parkinson's disease.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on a motion by the Veteran to revise a Board decision dated September 10, 2004 on the basis of CUE.

The Veteran's claims for an increased rating for meralgia paresthetica with entrapment neuropathy, left leg, and to entitlement to an effective date prior to January 28, 2008 for the award of total disability by reason of individual unemployability (TDIU) are addressed in a separate decision.  


FINDINGS OF FACT

1.  In a September 10, 2004 decision, the Board denied service connection for Parkinson's disease.  It was held that the evidence of record indicated that Parkinson's disease did not manifest until more than 30 years after the Veteran's service and that there was no relationship to the Veteran's service or to a service connected disability, including left femoral cutaneous nerve neuropathy. 

2.  The September 10, 2004 Board decision was adequately supported by the facts known at that time and the law was properly applied.  


CONCLUSION OF LAW

The September 10, 2004 Board decision denying service connection for Parkinson's disease did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes that VA has a general duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). This duty does not apply to claims of CUE in a prior final Board decision. See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). Therefore, the Board will proceed with consideration of the motion.

Legal Criteria, Factual Background, and Analysis

The Veteran alleges that the Board's decision dated September 10, 2004 which denied service connection for Parkinson's disease should be revised on the basis of CUE.  The claimant argues that the facts of record at the time of the September 10, 2004 Board decision established that the Veteran's Parkinson's disease had its onset during his service.  The claimant also argues that VA failed to satisfy its duty to assist prior to the issuance of the September 10, 2004 Board decision.

The pertinent laws and regulations regarding CUE are as follows:

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised. 38 U.S.C.A. § 7111 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1400 (2011).

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged error or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non- specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refilling. 38 C.F.R. § 20.1404(b) (2010).

In the implementing regulation, CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 38 C.F.R. § 20.1403(a) (2011). A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made. 38 C.F.R. § 20.1403(b)(1) (2011). To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 38 C.F.R. § 20.1403(c) (2011).

Examples of situations that are not CUE are: (1) a new medical diagnosis that 'corrects' an earlier diagnosis considered in a Board decision. (2) The Secretary's failure to fulfill the duty to assist. (3) A disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d) (2011).  CUE  does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e) (2011).

In other cases prior to promulgation of this regulation, the Court has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision. Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made. Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error." Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The 'benefit of the doubt' rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2011).

With regard to the Veteran's contention that he September 10, 2004 Board decision should be reversed because VA failed to satisfy its duty to assist the claimant, as noted above, this can never constitute CUE.  The focus then is whether the facts of record at the time of the prior denial mandated a different decision.

The information available at the time of the September 10, 2004 Board decision included service treatment records, Social Security Administration (SSA) disability records, the Veteran's testimony at a hearing which was held at the RO in connection with a claim for an increased rating for his service connected left femoral cutaneous nerve neuropathy, and medical examinations that were conducted with reference to his claims for an increase in his neurological disorder of the left leg and for service connection for a neurological disorder of the right leg.

Service treatment records do not show a diagnosis of, or treatment for, Parkinson's disease, nor was there at that time any evidence that Parkinson's disease was present within 1 year after service.  The claimant argues that the left femoral cutaenous neuropathy, which was diagnosed in service, together with a service treatment records showing that the Veteran reported dyesthesias of a similar area on the right leg in January 1963 showed that the Veteran had Parkinson's disease in service.  However, at that time there was no medical evidence in the claims file linking these complaints to Parkinson's disease.  At most, this constitutes an alternate interpretation of the evidence which is not a basis for finding CUE. 

SSA records indicated that Parkinson's disease was diagnosed in 1998 and that the symptoms of Parkinson's disease started 1 year previously and got progressively worse.  This was more than 30 years after the Veteran's 1964 discharge from the military.  At an April 2003 VA examination the Veteran reported that he was diagnosed with Parkinson's seven years ago, or in 1996, which again is more than 30 years after the Veteran's service.  

In connection with his initial claim for service connection for Parkinson's disease, the Veteran contended that this disorder was caused by oxygen deprivation tests that he underwent during service.  However, there was no medical evidence at that time linking these tests to the Veteran's subsequent development of Parkinson's disease and the Veteran lacked the specialized expertise necessary to associate oxygen deprivation tests with the much later diagnosis of Parkinson's disease.

The evidence available at the time of the September 10, 2004 Board decision did not support a finding that the Veteran's Parkinson's disease was related to his military service.   

The Veteran's representative further argues that medical evidence received in connection with the Veteran's reopened claim in 2010 related the Veteran's service connected neurological complaints in his left leg to Parkinson's disease.  However, as previously noted medical evidence that is received after the decision at issue cannot form the basis for CUE and no such opinion was of record at the time of the September 10, 2004 Board decision.

In sum, the September 10, 2004 Board decision was adequately supported by the facts and the law that were before it in September 2004.  Therefore, there was no CUE in the September 10, 2004 Board decision. 



ORDER

The motion to reverse the September 10, 2004 Board decision on the basis of CUE is denied. 


                       ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



